Citation Nr: 0415990	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The service department has certified that the appellant was 
in a beleaguered status from December 8, 1941, to May 6, 
1942, was missing from May 7, 1942, to May 9, 1942, was a 
prisoner-of-war (POW) of the Japanese government from May 10, 
1942, to January 21, 1943, was in a no-casualty status from 
January 22, 1943, to April 12, 1945, and had regular 
Philippine Army service from April 13, 1945, to June 30 1946.  
The veteran died on October [redacted], 1987.  The appellant is the 
veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death.  

In April 2001 the Board issued a decision that the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2002, the parties to the appeal 
filed a Joint Motion for Remand and To Stay Proceedings.  
Later that month, the Court issued a decision that granted 
the motion, vacated the Board's April 2001 decision and 
remanded the matter to the Board for further consideration.  

In January 2004, the Board referred the matter for a medical 
expert opinion.  In March 2004, the Board received the 
requested medical expert opinion.  The appellant was then 
afforded a period of 60 days to review the opinion and submit 
any additional evidence in support of her claim.  In May 
2004, the appellant submitted a letter setting forth her 
contentions with respect to the issue of entitlement to 
service connection for the cause of the veteran's death.  No 
additional evidence was identified or submitted.  

FINDINGS OF FACT

1.  The veteran suffered from posttraumatic arthritis as a 
result of his POW experiences during World War II.  

2.  The veteran died on October [redacted], 1987 due to peptic ulcer 
disease.  

3.  There is competent medical evidence that indicates that a 
bleeding peptic ulcer was due to nonsteroidal drugs 
administered for treatment of the veteran's posttraumatic 
arthritis.  


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, a disability 
incurred in service caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 105, 
1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301, 3.303, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letter of February 1999, the RO 
advised the appellant of the criteria for claims for service 
connection for the cause of the veteran's death, and provided 
an opportunity to submit any evidence pertinent to the claim.  
However, in view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.

II.  Background

Physical examinations of the veteran in April 1945 and 
February 1946 did not reveal any complaints or findings of a 
musculoskeletal defect.  

A July 6, 1970 medical evaluation by Insular Life Assurance 
Company noted a history of trauma to the left knee, incurred 
during war action.  Following a physical examination, the 
impression was chronic osteoarthritis of the left knee 
secondary to trauma received.  

On a VA Form 1-9 filed in January 1971, the veteran reported 
that his osteoarthritis of the left knee had bothered him 
ever since discharge from service.  

A June 1974 medical evaluation by Insular Life Assurance 
Company, noted that the veteran's chief complaints included 
pain with parasthesia of the right lower extremity on 
ambulation even for short distances, and painful left knee, 
residual of trauma received during war action in late 1941 
and early 1942.  The history noted that during his time as a 
POW his left knee became painful and gave him trouble in 
walking.  In March 1946 he was discharged without the benefit 
of a medical examination.  Upon physical examination of the 
lower extremity, there was pain and swelling of the left knee 
making ambulation difficult.  There was pain with parasthesia 
felt at the right lower on ambulation, even for short 
distances.  He had a slight limp gait.  The pertinent 
impression was chronic osteoarthritis of the left knee, 
secondary to a previous trauma.  

A May 1982 VA outpatient clinic note includes the veteran's 
complaint of multiple joint pains in the knees.  The pain 
reportedly started in 1948 and occurred on and off.  

During a March 1987 VA POW examination, the veteran reported 
that he was struck in the back by a gun butt by a Japanese 
soldier.  The physical examination yielded a pertinent 
diagnosis of hypertrophic degenerative disease of the knees.  

The veteran died on October [redacted], 1987.  

A letter from the Municipal Civil Registrar, received by the 
RO in November 1987, indicated that the cause of death was 
hepatitis, Koch's pulmonary and cirrhosis of the liver.  A 
Certificate of Death, dated on October 12, 1987 and received 
by the RO in May 1991 listed the veteran's immediate cause of 
death as cirrhosis of the liver, the underlying cause of 
hepatitis and the other condition as contributing to death as 
Koch pulmonary.  A March 15, 1999 letter from Municipal Civil 
Registrar indicated the cause of the veteran's death was a 
bleeding peptic ulcer.  

A March 1999 letter from the Ely D. Aquino, M.D. indicated 
that he treated the veteran for blood in the stool and the he 
was very weak because of massive bleeding.  The diagnosis was 
a bleeding peptic ulcer.  The physician noted that the 
bleeding peptic ulcer was due to non-steroid drugs given for 
his arthritis.  The veteran was bed ridden due to severe pain 
of both lower extremities.  

A Medical Certificate from Dr. Francisco B. Asuncion, Jr. 
dated December 1999, indicated that the veteran was under his 
care from September 1986 to March 1987 due to recurrent 
episodes of bleeding peptic ulcer, persistent depression with 
insomnia and numbness of the extremities, probably due to 
polyneuritis with optic atrophy.  

In March 2000, the RO undertook a Field Examination with 
respect to the underlying cause of the veteran's death.  The 
appellant in a written deposition indicated that the veteran 
was hospitalized in 1954 at V. Luna Hospital in Quezon City 
for two months with a bleeding ulcer.  Six months prior to 
his death, he received treatment from the Asuncion Clinic in 
San Miguel for a bleeding peptic ulcer.  She reported that 
her daughter erroneously supplied information to the health 
officer regarding the cause of the veteran's death.  A search 
of the Municipal Civil Registrar of Tayug, Pangasinan 
confirmed the authenticity of the document listing the cause 
of death as a bleeding peptic ulcer.  

In March 2004, the veteran's claims file was reviewed by the 
Staff Rheumatologist at the St. Louis VA Medical Center.  
After a thorough review all the veteran's service medical 
records and post-service treatment records, the examiner 
opined, in pertinent part, that "the veteran's knee 
problems, first documented by history in 1971 and by physical 
examination in 1974, are post-traumatic arthritis consistent 
with his POW experiences in World War II."  

III.  Analysis

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. § 
1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

For former Prisoners of War, certain conditions, to include 
posttraumatic osteoarthritis and peptic ulcer disease are 
presumed to have been incurred during active military service 
if manifest to a degree of 10 percent at any time following 
active service if the veteran is a former POW, and was 
interned or detained for not less than 30 days. 38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309(c) (2003).

After a careful review of the record, to include the opinions 
offered by the VA Staff Rheumatologist and by Ely D. Aquino, 
M.D., and resolving all reasonable doubt in the appellant's 
favor, the Board finds that service connection is warranted 
for the cause of the veteran's death.  

Initially, the Board notes that there are two certificates of 
record indicating different causes for the veteran's death.  
The RO Field Investigation searched the Municipal Civil 
Registrar of Tayug, Pangasinan and confirmed the authenticity 
of the document listing the cause of death as a bleeding 
peptic ulcer.  Accordingly, the Board finds that the most 
likely cause of the veteran's death was due to bleeding 
peptic ulcer disease.  

Because the veteran was a POW, was detained for not less than 
30 days, and peptic ulcer disease was manifest to a degree of 
10 percent following his active service, the presumptive 
provisions of §§ 3.307, 3.309, are for application in this 
case, and thus the veteran may be presumed to have incurred 
peptic ulcer disease during his period of military service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(c).  
However, this presumption is rebuttable by competent 
affirmative evidence of an intercurrent cause for the peptic 
ulcer disease. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d).  
The March 1999 medical statement, which confirms that the 
veteran had massive bleeding due to his intake of non-steroid 
drugs taken for arthritis, is competent affirmative evidence 
of an intercurrent cause of the bleeding ulcer.  Because this 
medical evidence shows that the veteran's peptic ulcer 
disease was not the result of his confinement as a POW during 
World War II, but resulted from medication unrelated to such 
confinement, the presumption of service incurrence is 
rebutted.  Id.

However, the presumptive provisions of §§ 3.307, 3.309, are 
also for application with respect to the veteran's 
posttraumatic osteoarthritis.  In this case, the veteran 
reported by history, that he sustained traumatic injury to 
his knee while a POW.  The VA examiner opined that the 
veteran suffered from posttraumatic osteoarthritis.  There is 
no competent medical evidence to rebut the presumption of 
service incurrence.  Accordingly, service connection for 
posttraumatic osteoarthritis is warranted.  

Dr. Ely D. Aquino opined that the veteran's nonsteroid drugs 
treatment for osteoarthritis caused bleeding of the peptic 
ulcer.  The Board finds such evidence credible.  Dr. Aquino 
treated the veteran for a several month period just prior to 
his death, and thus, his opinion with respect to the 
veteran's cause of death is probative medical evidence.  As 
presumptive service connection for posttraumatic 
osteoarthritis is warranted, and as there is medical evidence 
linking medications for treatment of osteoarthritis to the 
veteran's peptic ulcer disease, the Board finds that the 
evidence raises a reasonable doubt as to the cause of the 
veteran's death.  Under 38 C.F.R. § 3.102, when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the claimant.  A reasonable doubt is one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 U.S.C.A. § 5107(b).  

In such cases, where the evidence is so evenly balanced, the 
benefit of the doubt must be resolved in favor of the 
appellant.  Thus, with the resolution of reasonable doubt in 
the appellant's favor, the Board finds it reasonable to 
conclude that, as a result of the veteran's posttraumatic 
osteoarthritis, he required nonsteroid drugs that led to the 
development of a bleeding peptic ulcer, that ultimately 
caused the veteran's death.  Therefore, the Board concludes 
that service connection for the cause of the veteran's death 
is warranted.

If the evidence shows that service-connected disability 
either caused or contributed substantially or materially to 
the cause of death, Dependency and Indemnity Compensation 
(DIC) is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5, 3.312 (2003).  In this regard, the Board finds 
that, because service connection has been established for the 
cause of the veteran's death, the appellant also is entitled 
to DIC based on a service-connected cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.312 (2003).

For the reasons and bases discussed above, the Board finds 
that the appellant has established entitlement to service 
connection for the cause of the veteran's death.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  The 
appeal is granted. 



ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



